Citation Nr: 1102421	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a cervical spine 
disability to include as secondary to a low back disability.

2.  Entitlement to a disability rating higher than 10 percent for 
chronic sinusitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1970 to February 1976, including service in the Republic of 
Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in September 2003 and in September 
2006 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In the rating decision in September 2006, the RO denied the 
application to reopen claim of service connection for a cervical 
spine disability to include as secondary to a low back 
disability.  Subsequently, in the statement of the case in April 
2008 the RO reopened the claim and denied the claim on the 
merits.  Nonetheless, the Board must independently consider the 
question of whether new and material evidence has been received, 
because it goes to the Board's jurisdiction. Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

In July 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
in the Veteran's file.

The reopened claim of service connection for a cervical spine 
disability to include as secondary to a low back disability and 
the claim for increase for sinusitis are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.









FINDINGS OF FACT

1.  In a rating decision in September 2003, the RO denied the 
claim of service connection for a cervical spine disability to 
include as secondary to a low back disability on the merits; 
after the Veteran was notified of the adverse determination and 
of his appellate rights, he did not appeal the adverse 
determination and the rating decision became final based on the 
evidence of record. 

2.  The additional evidence presented since the rating decision 
by the RO in September 2003 relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The rating decision by the RO, denying service connection for 
a cervical spine disability to include as secondary to a low back 
disability, in September 2003 became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been presented since the rating 
decision by the RO in September 2003 and the claim of service 
connection for a cervical spine disability to include as 
secondary to a low back disability is reopened.  38 U.S.C.A. §§ 
5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As the claim of service connection is reopened, the Board need 
not further address VCAA compliance.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Application to Reopen the Claim of Service Connection

In a rating decision in September 2003, the RO denied service 
connection for a cervical spine disability to include as 
secondary to a low back disability because there was no evidence 
that a cervical spine disability began in service or was caused 
by an event in service and no evidence of a causal relationship 
between the cervical spine disability and the service-connected 
low back disability.  

After the RO notified the Veteran of the adverse determination 
and of his procedural and appellate rights, he did not appeal the 
denial of the claim, and the rating decision became final based 
on the evidence of record at the time. 38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.

Although a prior unappealed rating decision of the RO is final, 
it may nevertheless be reopened if new and material evidence is 
presented. 38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current regulatory 
definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).



Regardless of how the RO ruled on the question of reopening, the 
Board must decide the matter on appeal, because reopening is a 
threshold jurisdictional question for the Board. Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown, 5 
Vet. App. 19 (1993).

Evidence Previously Considered

The evidence at the time of the rating decision in September 2003 
consisted of  the service treatment records and post-service VA 
and private medical records. 

The service treatment records show that in March 1975 the Veteran 
complained of the sudden onset of neck pain association with 
headaches. Except for pain no abnormality was found.  The Veteran 
did not complain of a cervical problem on separation examination.  

After service, private medical records show that in October 1982 
the Veteran complained of headaches and neck pain.  In May 2000, 
the Veteran complained of cervical pain.  In August 2000, a 
private physician stated that it was possible that the Veteran's 
neck problem could have been caused at the same time as the 
injury to the low back.  In January 2001, cervical disc 
herniation was diagnosed.  In August 2003, a private physician 
stated that the Veteran's cervical spinal problems were caused by 
the incident in service when the Veteran bore the full weight of 
a 12,000 pound generator.  





Additional Evidence 

In the rating decision in September 2003, the RO denied service 
connection for a cervical spine disability to include as 
secondary to a low back disability because there was no evidence 
that a cervical spine disability began in service or was caused 
by an event in service and no evidence of a causal relationship 
between the cervical spine disability and the service-connected 
low back disability.  

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, either evidence of the onset of 
cervical spine disability in service or evidence of an event in 
service, resulting in a cervical spine disability, or evidence of 
a causal relationship between the cervical spine disability and 
the service-connected low back disability. 

The additional evidence consists of the Veteran's statements in 
April 2008 and in February 2009 and the Veteran's testimony July 
2010. 

In his statements and testimony, besides describing his low back 
injury, the Veteran described a second neck injury while in 
Vietnam.  The Veteran stated that in Vietnam he was assigned to 
guard his unit's motor pool and one night, he surprised an 
individual attempting to steal a truck and the individual jumped 
on the Veteran from the top of the truck, landing on his neck and 
upper back and knocking the Veteran to the ground.  He stated 
that he had struck his forehead on the lug nuts of the truck and 
sustained a scar from the incident; he also stated that he had 
received formal recognition from his commanding officer for his 
efforts.  

This injury has not been previously considered by the RO and is 
therefore new.  As the evidence pertains to an injury service, 
involving the cervical spine, the evidence relates to an 
unestablished fact necessary to substantiate the claim, evidence 
of an event in service, resulting in disability, the absence of 
which was one reason the claim was previously denied. 


As the evidence is new and material evidence, the claim of 
service connection for a cervical spine disability is reopened.  
38 C.F.R. § 3.156.  As further development of this claim is 
required, it is remanded to the RO as detailed below.


ORDER

New and material evidence has been presented and the claim of 
service connection for a cervical spine disability to include as 
secondary to a low back disability is reopened and, to this 
extent only, the appeal is granted.


REMAND

As noted above, further development of the claim of service 
connection for a cervical spine disability is needed.  In July 
2010, the Veteran testified his personnel file may contain 
documentation of the incident in service in the form of written 
recognition of his efforts by his commanding officer.  While some 
service personnel records are associated with the Veteran's 
claims file, it is unclear if other records are available.  VA 
will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency unless VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile. 38 C.F.R. § 3.159(c)(2).  

On the claim for increase for sinusitis, reexamination is 
necessary to verify the current severity of the disability. 38 
C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
record.  If the records do not exist or 
that further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).



2.  Obtain VA records, including a list of 
prescribed medications, since April 2008. 

3.  Afford the Veteran a VA examination to 
determine: 

a).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current cervical 
spine disability is related to the 
incidents in service described by the 
Veteran, that is, either the confrontation 
with individual who jumped on him or when 
the Veteran bore the full weight of a 
12,000 pound generator, which pulled him 
down.

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the VA 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when either event in service  is 
not more likely than any other to cause 
the Veteran's current cervical spine 
disability and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 






b).  In the alternative, whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that the 
current cervical spine disability was 
caused by or aggravated by the service-
connected low back disability. 

The VA examiner is asked to consider that 
the term "aggravation" means a permanent 
increase in the underlying condition, that 
is, an irreversible worsening of the 
cervical spine disability beyond the 
natural clinical course and character of 
the condition due to the service-connected 
low back disability as contrasted to a 
temporary worsening of symptoms.

If however after a review of the record, 
an opinion on causation or aggravation is 
not possible without resort to 
speculation, the VA examiner is asked to 
clarify whether actual causation or 
aggravation cannot be determined because 
there are multiple potential causes and 
none is more likely than any other to 
cause or aggravate the Veteran's current 
cervical spine disability and that an 
opinion on causation or aggravation is 
beyond what may be reasonably concluded 
based on the evidence of record and 
current medical knowledge.  

The Veteran's file must be made available 
to the VA examiner for review. 





4.  Afford the Veteran a VA examination by 
a physician to determine the current level 
of impairment due to sinusitis.  

A copy of the claims file should be 
provided to the examiner for review. 

5.  On completion of the foregoing, the 
claims should be adjudicated.  If any 
benefit sought on appeal remains denied, 
then provide the Veteran and his  
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


